490 F.2d 1383
85 L.R.R.M. (BNA) 2944, 74 Lab.Cas.  P 10,019
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UTILITY WORKERS OF AMERICA, AFL-CIO, et al., Respondents.
No. 73-1773.
United States Court of Appeals, Sixth Circuit.
Argued Jan. 30, 1974.Decided Feb. 7, 1974.

Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel, William Wachter, Stephen C. Yohay, Attys., National Labor Relations Board, Washington, D.C., on brief, for petitioner.
Guy Farmer, John A. McGuinn, Patterson, Belknap, Farmer & Shibley, Washington, D.C., and Robert M. Rybolt, James K. Brooker, Day, Ketterer, Raley, Wright & Rybolt, Canton, Ohio, on brief, for intervenor.
Irwin Geller, New York City, for respondents; Donald F. Menagh, New York City, on brief; Clement J. Lewis, Dayton, Ohio, of counsel.
Before WEICK, CELEBREZZE and PECK, Circuit Judges.

ORDER

1
This matter is before the Court upon the petition of the National Labor Relations Board to enforce its order finding Respondents guilty of violation of Section 8(b)(3) of the National Labor Relations Act.  The Board's Decision and Order, issued on April 25, 1973, is reported at 203 NLRB No. 55.  We are satisfied that the Order of the Board is supported by substantial evidence on the record.


2
Now, therefore, it is ordered that the Order of the Board be, and it is, hereby enforced.